     Case 1:20-cr-20009-BB Document 7 Entered on FLSD Docket 01/23/2020 Page 1 of 1

                                       M IN UTE O RD ER                                             Page4

                                M agistrate Judge Lauren F.Louis
                   AtkinsBuildingCourthouse-11thFloor                    Date:1/22/2020 Time:1:30p.m.
Defendant: LEM ON CLARENCE BENTO N        J#: 26083-104    case #: 20-20009-CR-BLOOM
AUSA: Kevin Gerarde                                  Attorney: AFPD - StewartAbram s
violation: POSS/FIREARM/AMMO/CONVICTEDFELON               Surr/ArrestDate:1/21/2020           YOB:1979

Proceeding: InitialAppearance/Arraignment           CJA Appt:
Bond/PTD Held:C Yes C No          Recommended Bond:
Bond Setat:                                                     Co-signed by:
  7- surrenderand/ordo notobtainpassports/traveldocs                 Language: English

  s Reportto PTSasdirected/or        x'saweek/monthby                 Disposition'
                                                                                 .
    phone:       x'saweek/monthinperson                               Defendantadvisedofrihtsandchares
    Random urine testing by Pretrial
  1
  - Services
    Treatm entasdeem ed necessary                                     Defendantsworn;AFPD a ointed
 C   Refrainfrom excessive useofalcohol
  F- Participate in mentalhealth assessm ent& treatment               GovtrecPTD basedonrisk/flight&
  f
  -- Maintainorseekfull-timeemployment/education                      danger/community
  1
  - No contactwithvictims/witnesses,exceptthroughcounsel
 f- No firearm s                                                      Defendantarraigned. Reading ofthe
 f-' Notto encum berproperty                                          indictmentwaived.standing Discovew
 f- M ay notvisittransportation establishm ents                       orderentered.Juw trialdem anded.
 f- HomeConfinement/ElectronicMonitoringand/or
     Curfew             pm to          am ,paid by
 r- Allow ances:M edicalneeds,courtappearances,attorney visits,
    religious,em ploym ent
 r- Travelextended to:
                                                                      Tim e from today to        excluded
 V Other:                                                             from SpeedyTrialClock
NEXT COURT APPEARANCE   oate:          Tim e:          ludge:                        Place:
Report RE Counsel:
PTo Heuring:                    1/29/20           10:00 J.m .         Duty/M iumi
Prelim/ArraignorRemoval:
Status Conference RE:
D.A.R.13:56:03                                              Tim e in Court: 8 m ins
                                s/Lauren F.Louis                                   MagistrateJudge
